DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because at S320 in FIG. 9 it appears “f(Tdmax)” should apparently/perhaps read, “f(Vmax)” to make logical sense (e.g., how can Tdmax be a function of itself?) and to agree with the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 
Claim Interpretation
In claim 5, line 8, and in claim 6, line 10, the examiner understands (e.g., from the claim context/structure) that “the motor” is referring to the motor introduced in claim 1, and not to the second motor introduced in claims 5 and 6, respectively.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 5, applicant has not described by what algorithm1, or by what steps or procedure2, he caused the control device to set an allowable upper limit vehicle speed based on “a range of allowable rotation speed of the motor, and ranges of an allowable rotation speed of the rotational elements of the planetary gear, and [to control] the engine, the motor and the second motor such that the vehicle speed is equal to or less than an allowable upper limit vehicle speed”.  For example, no such range or ranges are clearly disclosed, and no such control of the engine, the motor and the second motor is clearly disclosed.  Rather applicant apparently describes only a desired result (e.g., that these things should happen).  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
In this regard, the allowable upper limit vehicle speed Vmax is disclosed in FIG. 10as being set as a function of the upper limit engine speed Nemax (e.g., Nemax(co)), with published paragraph [0077] indicating, “the intersection [e.g., perhaps referring to FIG. 10?] between the allowable upper limit engine speed Nemax and the lower limit engine speed Nemin(co) due to performance of the engine 22 is set to the allowable upper limit vehicle speed Vmax.”  However, this setting is unclear with regard to the setting claimed in claim 5 since e.g., no “intersection” is readily apparent to the examiner from FIG. 10, and the motor rotation speed “range” or the rotational elements rotation speed “ranges” are not apparently used in such upper limit vehicle speed setting.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
 Regarding claim 6, applicant has not described by what algorithm, or by what steps or procedure, he caused the control device to set an allowable lower limit gear stage based on “a range of allowable rotation speed of the motor, and a range of an allowable rotation speed of the planetary gear”.  For example, no such range are clearly disclosed.  Rather applicant describes only a desired result (e.g., that these things should happen).  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
In this regard, in FIG. 14, the allowable lower limit gear stage Mmin is set in accordance with the vehicle speed V and the allowable upper limit engine speed Nemax, as described at paragraph [0084].  No apparent use of ranges (as claimed) is apparently described.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art, possession of the claimed invention.
Claims 1 to 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, line 4, “a motor connected to an output shaft of the engine” is unclear from the teachings of the specification because i) neither disclosed motor (MG1 or MG2) is apparently “connected to” the crankshaft 26 (which the examiner presumes is the output shaft of the engine), but they are rather connected to the planetary gear 30, and ii) it cannot be determined whether this claimed “motor” is intended to be supported by MG1 or MG2 in the specification, thereby leaving open two different interpretations of the claim language (MPEP 2173.02, I.)
In claim 1, line 9, “by imposing a limit when” is indefinite (e.g., imposing on what in the claim, a limit of what, imposed in what way particularly, and particularly how is the target power set by the imposing, etc.)
In claim 2, line 2, “imposing a strict limit” is indefinite from the teachings of the specification (e.g., how is imposing a strict limit different from imposing a mere perhaps non-strict limit in the claim and from the teachings of the specification?)
In claim 5, lines 2 to 4, and in claim 6, lines 2 to 4, “a planetary gear in which three rotational elements are connected to the engine, the motor, and a drive shaft coupled to an axle, such that the motor, the engine, and the drive shaft are arranged in this order in a collinear diagram” is fully indefinite because the recitation of the “collinear diagram” is confusing/indefinite (e.g., what is such a diagram?) and the recited order apparently contradicts (or does not definitely describe what is shown in) FIG. 1.
In claim 5, lines 7 to 11 are unclear in their entirety, in that the specification does not apparently describe or support any such setting of the upper limit vehicle speed, and does not clarify what the allowable speed range of the motor is, or what the allowable speed “ranges” of the planetary gear rotational elements would be, or any (particular) control of the engine and motors based on the allowable upper limit vehicle speed, and it is unclear whether the “an allowable upper limit vehicle speed” in line 11 is the same as, different from, necessarily the same as, necessarily different from, permissively the same as, permissively different from, etc. the “an allowable upper limit vehicle speed” recited in line 7.
In claim 6, lines 9 to 11, “sets an allowable lower limit gear state based on . . . a range of allowable rotation speed of the motor, and a range [singular] of an allowable rotation speed of the planetary gear” is indefinite in that the specification apparently does not describe or support any such setting based on the two ranges, and does not clarify what such allowable ranges would/might be and how they are defined.
In claim 7, line 2, “the control device notifies that . . .” is indefinite because notify is a transitive verb, and it is unclear to whom or what a notification is provided, so that what might or might not constitute the claimed “notif[ying]” can be ascertained (e.g., if the control device provides a notice/information/data to a motor, a motor controller, or a voltage regulator, this will look completely different from the control device providing information to a driver).
In claim 7, lines 2 and 3, “that output is insufficient when traveling by the traveling power is not possible” is indefinite i) because “output” is indefinite (e.g., output of what?), and ii) because no traveling or conditions of traveling is/are required in the claim, so it is not clear what might possibly make traveling impossible/possible (e.g., a dead battery, no fuel, etc.)
Similarly, in claim 7, line 4, “when traveling by the traveling power is possible” is indefinite, e.g., because it is unclear how possible/impossible traveling are distinguished.
In claim 10, line 5, “an actual charge/discharge request power” is indefinite (e.g., particularly how is this charge/discharge request power different from the charge/discharge request power of line 4, e.g., if the charge/discharge request power if line 4 is actually requested?)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2007/0204594) in view of Murata et al. (2003/0066286).
Ishii (‘594) reveals:
per claim 1, a hybrid vehicle comprising:
an engine [e.g., 1] in which a filter [e.g., 11] for removing particulate matter is attached to an exhaust system;
a motor [e.g., 2] connected to an output shaft of the engine [e.g., this is suggested in conjunction with the modification of FIG. 15, where an output shaft of an engine 1 and an output shaft of a motor 2 are coaxial and directly coupled together; e.g., paragraph [0100]];
a power storage device [e.g., 4] that exchanges an electric power with the motor [e.g., 2]; and
a control device [e.g., 100] configured to set a target power of the engine [e.g., the engine power output (Pe0; see the portion of FIG. 3 where Pmc < Pt0 < Pe0, such that Pt0 is met by Pe0 alone) before time t0 in FIG. 12 which is equal to the target total power output] based on a traveling power needed to travel [e.g., based on the target total power output, in FIG. 12], and control the engine and the motor to output the target power from the engine and travel based on the traveling power [e.g., to provide the target total power output at all times during the timing chart of FIG. 12], wherein
the control device is configured to set the target power by imposing a limit [e.g., by imposing a reduced limit Pec on the engine output Pe0 as shown in FIG. 7, thereby reducing the ratio of the engine power output to the requested total power output when switching to mode M=2, where the (reduced) imposed limit Pec of FIG. 7 is reduced from its default or initial value (e.g., paragraphs [0065], [0068], FIG. 3, etc.)] when a deposition amount of the particulate matter deposited on the filter is equal to or greater than a predetermined amount [e.g., greater than the PM deposit amount estimate value Cp in FIG. 12], as compared to when the deposition amount is less than the predetermined amount [e.g., as shown for before time t0 in FIG. 12];
It may be alleged that Ishii (‘594) does not expressly show the motor connected to the output shaft of the engine in conjunction with the embodiment of FIGS. 1 to 12.
However, in the context/field of a similar exhaust gas purification device for a hybrid vehicle, Murata et al. (‘286) teaches that that an electric motor may be connected to an output shaft of a transmission 35 connected to an engine (FIG. 1), and that when the pressure loss PD at the particulate filter exceeds a set value MAX (e.g., which indicates the deposited particulate on the particulate filter has exceeded an allowable amount; paragraph [0103]), the engine output torque TQ is made to be decreased (at 408, TES, 409, 410 in FIGS. 14 and 15) so as to enter the continuous oxidation removal region GG (and I) shown in FIGS. 6 and 7, and then the motor control circuit 40 is made to operate so that the decrease of the engine output torque TQ is made to be the drive power of the electric motor 37.
It would have been obvious at the time the application was filed to implement or modify the Ishii (‘594) hybrid vehicle exhaust purification system so that the motor 2 in Ishii (‘594) was connected to the output shaft of the engine (e.g., for example only, via transmission gearing), as suggested by Ishii (‘594) himself in FIG. 15, and as taught by Murata et al. (‘286) in FIG. 1, in order that the vehicle could be driven by the engine and motor connected to a common shaft that outputted driving power to the wheels/axle, as taught by Ishii (‘594) and Murata et al. (‘286), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Ishii (‘594) hybrid vehicle exhaust purification system would have rendered obvious:
per claim 2, depending from claim 1, wherein the control device sets the target power [e.g., the engine power output between the times t0 and t1 in FIG. 12 of Ishii (‘594); and the engine power corresponding to the decreased output torque at 512 in FIG. 15 of Murata et al. (‘286)] by imposing a strict limit [e.g., Pec in FIG. 7 of Ishii (‘594); and represented by the upper (torque) limit of the area GG in FIGS. 6 and 7 of Murata et al. (‘286)] when the deposition amount is larger as compared to when the deposition amount is smaller [e.g., as shown in FIG. 12 (see also FIGS. 3 and 7) of Ishii (594); and as described with respect to FIGS. 14 and 15 in Murata et al. (‘286)], when the deposition amount is equal to or greater than the predetermined amount [e.g., the predetermined value Cp in Ishii (‘594); and/or the allowable amount of paragraph [0103] in Murata et al. (‘286)];
per claim 3, depending from claim 1, wherein the control device sets an allowable upper limit power of the engine to be smaller [e.g., at reduced upper limit value Pec of the engine power output in FIG. 7 of Ishii (‘594)] when the deposition amount is equal to or greater than the predetermined amount [e.g., when the deposit amount estimate value exceeds the predetermined value Cp at/after time t0 in FIG. 12 of Ishii (‘594)] as compared to when the deposition amount is less than the predetermined amount [e.g., before time t0 in FIG. 12 of Ishii (‘594), when the default or initial value of Pec which is not reduced is used as the upper limit value of the engine power output; e.g., paragraphs [0065], [0068], FIG. 3, etc.], and sets the target power within a range equal to or less than the allowable upper limit power based on the traveling power [e.g., so that the engine output is less than (when motor power output is also used) or equal to the requested total power output Pt0, in FIGS. 3 and 7, etc. of Ishii (‘594)];
per claim 4, depending from claim 3, wherein the control device sets an allowable upper limit engine speed of the engine to be small when the allowable upper limit power is smaller as compared to when the allowable upper limit power is larger, and controls the engine such that the engine speed of the engine is equal to or less than the allowable upper limit engine speed [e.g., as shown in FIG. 4, so that the engine operation point (Pe, Te0, Ne0) will optimize fuel consumption, in Ishii (‘594), with the engine speed being limited from exceeding (for example) Ne0 (as set in FIG. 4) when it operates at the Pe0 operation point, and similarly from exceeding other set engine speeds for the other operation points (e.g., Ne1 for Pe1)];
per claim 7, depending from claim 1, wherein, when the control device sets the target power by imposing the limit, the control device notifies [e.g., to the inverter 3 in Ishii  (‘594), between times t0 and t1 in FIG. 12] that output is insufficient [e.g., when the target total power output (Pt0) is greater than the (maximum/limit) engine power output (Pe0/Pec)] when traveling by the traveling power is not possible [e.g., when traveling in mode M=0 is not possible, in FIG. 11] and does not notify that output is insufficient when traveling by the traveling power is possible [e.g., before time t0 in FIG. 12 of Ishii (‘594)];
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2007/0204594) in view of Murata et al. (2003/0066286) as applied to claim 1 above, and further in view of Masuda et al. (Japan, 2008-215264; EPO machine translation attached).
Ishii (‘594) as implemented or modified in view of Murata et al. (‘286) has been describe above.
It may be alleged that the implemented or modified Ishii (‘594) hybrid vehicle exhaust purification system may not reveal the notification (e.g., to a driver) as recited in claim 7, although the examiner understands that notification to a driver, while disclosed, is not explicitly claimed, and that the claim language is unclear.
However, in the context/field of regenerating/renewing a particulate matter (PM) filter of a vehicle, Masuda et al. (JP, ‘264) teaches in paragraphs [0031], [0032], FIG. 5, etc. that means such as a lamp should be provided to notify the vehicle operator (e.g., at S95 in FIG. 5) that the engine torque characteristics are being controlled (e.g., after S72 in FIG. 5, in order to move out of a non-renewable region at the upper-left of the engine torque/speed map shown in FIGS. 1 and 3, e.g., by increasing the engine speed while e.g., “slightly [] decreas[ing]” the torque; paragraph [0027]) “only when the operator feels that the torque is insufficient” (paragraph [0032]), for example, obviously when his/her expected traveling power is not being met/satisfied by the vehicle.
It would have been obvious at the time the application was filed to implement or further modify the Ishii (‘594) hybrid vehicle exhaust purification system so that it would have incorporated the notifying means of Masuda et al. (‘264), and so that, when the engine output/torque was being limited/controlled as taught by Ishii (‘594) and Masuda et al. (JP, ‘264), a lamp or like device of the notifying means would have been used to notify the operator of the limiting/controlling of the engine output/torque “only when the operator feels that  the [engine] torque is insufficient, as taught by Masuda et al. (JP, ‘264), such as obviously when traveling by the traveling power (that the driver would have obviously thought was sufficient) was impossible, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ishii (‘594) hybrid vehicle exhaust purification system would have rendered obvious:
per claim 7, depending from claim 1, wherein, when the control device sets the target power by imposing the limit [e.g., to limit/control the engine output/torque, as taught by both Ishii (‘’594) and Masuda et al. (JP, ‘264)], the control device notifies that output is insufficient when traveling by the traveling power is not possible [e.g., by the notifying means as taught by Masuda et al. (JP, ‘264), “only when the operator feels that the [engine] torque is insufficient”, paragraph [0032]] and does not notify that output is insufficient when traveling by the traveling power is possible [e.g.,  because the operator would not feel, in that event, that the “torque is insufficient”, per paragraph [0032] in Masuda (JP, ‘264)];
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ishii (2007/0204594) in view of Murata et al. (2003/0066286) as applied to claim 1 above, and further in view of Darr et al. (2009/0012694).
Ishii (‘594) as implemented or modified in view of Murata et al. (‘286) has been describe above.
It may be alleged that the implemented or modified Ishii (‘594) hybrid vehicle exhaust purification system may not reveal the notification (e.g., to a driver) as recited in claim 7, although the examiner understands that notification to a driver, while disclosed, is not explicitly claimed, and that the claim language is unclear.
However, in the context/field of regenerating a particulate matter (PM) filter of a vehicle, Darr et al. (‘694) teaches in FIG. 3 that when a temperature of a PM filter 34 exceeds a threshold and the over-temperature condition is confirmed e.g., by a pressure differential, a warning may be displayed to a driver (at 110) and the torque produced by the engine may be limited (at 116), in order to protect the PM filter 34.
It would have been obvious at the time the application was filed to implement or further modify the Ishii (‘594) hybrid vehicle exhaust purification system so that it would have incorporated the thermal protection control as taught by Darr et al. (‘694) in FIG. 3, in order that when a temperature of the particulate filter 11 exceeded the threshold during the regeneration upon the engine power being limited (Pec), the driver would have been warned and the engine torque would have been limited so as to protect the filter, as taught by Darr et al. (‘694), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Ishii (‘594) hybrid vehicle exhaust purification system would have rendered obvious:
per claim 7, depending from claim 1, wherein, when [e.g., not necessarily at the time that, but e.g., upon, or after which[3]] the control device sets the target power by imposing the limit, the control device notifies that output is insufficient when traveling by the traveling power is not possible [e.g., the driver is warned when the engine (torque) is derated, at 110 and 116 in FIG. 3 of Darr et al. (‘694) when an over-temperature condition in the filter exists] and does not notify that output is insufficient when traveling by the traveling power is possible [e.g., the driver is not warned and the engine (torque) is not derated, at 110 and 116 in FIG. 3 of Darr et al. (‘694), when an over-temperature condition in the filter does not exist];
Allowable Subject Matter
Claims 8 to 10 would apparently be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
For example only, Honda et al.4 (Japan, 2017-177877) and Ito (Japan, 2003-307145; see FIG. 13) each reveal the limiting of the engine output (and replacing the limited engine output with electric motor output) in a hybrid electric vehicle when a trapped particulate amount in an exhaust filter becomes large.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
    

    
        1 See the 2019 35 U.S.C. 112 Compliance Federal Register Notice (Federal Register, Vol. 84, No. 4, Monday, January 7, 2019, pages 57 to 63).  See also http://ptoweb.uspto.gov/patents/exTrain/documents/2019-112-guidance-initiative.pptx .  Quoting the FR Notice at pages 61 and 62, "The Federal Circuit emphasized that ‘‘[t]he written description requirement is not met if the specification merely describes a ‘desired result.’ ’’ Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). . . . When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as 'a finite sequence of steps for solving a logical or mathematical problem or performing a task.' Microsoft Computer Dictionary (5th ed., 2002). Applicant may 'express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.' Finisar, 523 F.3d at 1340 (internal citation omitted). It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682–83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I."
        2 See http://www.uspto.gov/sites/default/files/documents/fnctnllnggcmptr.pptx at page 29.
        3 when (ʰwɛn, wɛn; unstressed ʰwən, wən) 
        adv.
        . . .
        conj.
        3. at what time: to know when to be silent.
        4. at the time or in the event that: when we were young; when the noise stops.
        5. at any time; whenever: The dogs always bark when anyone approaches the house.
        6. upon or after which; and then: We had just fallen asleep when the bell rang.
        . . .
        [From:  Random House Kernerman Webster's College Dictionary, © 2010 K Dictionaries Ltd. Copyright 2005, 1997, 1991 by Random House, Inc. All rights reserved.  Retrieved 7 January 2022.]
        4 Applicant of this document is Toyota.